Citation Nr: 9900547	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  91-46 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of post-
operative tracheal leiomyosarcoma with right chest wall pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1979 to 
February 1986.

This appeal arises from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the veteran's claim for an 
increased rating for residuals of post-operative tracheal 
leiomyosarcoma was denied.  The veteran appealed this 
decision and the Board of Veterans' Appeals (Board) remanded 
this claim in July 1992, November 1993, December 1995 and 
September 1997 for additional development.  

In a facsimile cover sheet of April 1997, it was noted that 
the veteran had moved his primary residence to South 
Carolina.  The veteran's claims folder was permanently 
transferred to the RO in Columbia, South Carolina, because of 
this development.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the symptoms of his 
post-operative tracheal leiomyosarcoma with right chest wall 
pain are more severely disabling that is reflected by the 20 
percent rating assigned by the RO.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence fails to support 
a disability evaluation in excess of 20 percent for the 
veterans residuals of post-operative tracheal leiomyosarcoma 
with right chest wall pain. 


FINDING OF FACT

The veterans residuals of post-operative tracheal 
leiomyosarcoma with right chest wall pain is productive of 
manifestations analogous to no greater than severe incomplete 
paralysis of the long thoracic nerve; the veteran is able to 
raise his arm above shoulder level and there is no winged 
scapula deformity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of post-operative tracheal leiomyosarcoma with 
right chest wall pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 
4.10, 4.120, 4.123, 4.124(a), Diagnostic Codes 8519, 8719 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in part, that in August 
1978, the veteran underwent open heart surgery with 
cardiopulmonary bypass and resection of the distal trachea 
and tracheal tumor.  

By a March 1986 rating decision, the RO, in pertinent part, 
granted service connection for post-operative tracheal 
leiomyosarcoma with right chest wall pain, and assigned a 20 
percent rating effective from February 1986.  

In July 1990, the veteran filed a written statement, 
indicating that he was seeking an increased rating for, in 
part, his chest pain.  

In September 1990, medical records from the VA Medical Center 
(VAMC) in Augusta, Georgia, were associated with the claims 
file.  These records reflect, in pertinent part, that in 
August 1990, the veteran was seen in an outpatient setting, 
complaining of pain in his incision where he had had surgery 
in 1977.  He also had pain in his stomach.  The pain had 
started about two years previously, but felt like it was 
getting worse.  The veteran subsequently described the pain 
as intermittent and sharp, with a pins/needles sensation 
along the scar site.  There was no fever or chills, nor any 
pus discharged.  Upon examination, it was noted that the 
veteran was afebrile with vital signs stable.  His scar was 
well healed though there was tenderness noted, as was 
musculoskeletal pain.  

In October 1990, medical records from the Dwight David 
Eisenhower Hospital in Fort Gordon, Georgia, were associated 
with the claims file.  These record reflect, in pertinent 
part, that in October 1988, the veteran sought treatment in 
an emergency room setting, complaining of dizziness and a 
sharp, stabbing pain in his right breast area.  No shortness 
of breath, nausea, vomiting or diaphoreses was noted.  A 
chest X-ray revealed a stable chest with evidence of previous 
right thoracotomy with no active inflammatory disease.  In 
December 1989, the veteran sought outpatient treatment 
complaining of headaches, chest pain, night chills and 
diarrhea.  These symptoms appeared to be in relation to a 
viral syndrome.  In June 1990, the veteran sought outpatient 
treatment complaining of head and chest pain, as well as nose 
bleed.  These symptoms appeared to be in relation to sinus 
congestion and stress at the veteran's place of employment.

By an April 1991 rating decision, the RO confirmed the 20 
percent rating for his service-connected chest pain 
condition.

In his May 1991 notice of disagreement, the veteran asserted 
that the pain in his chest was almost unbearable.    

In his August 1991 substantive appeal, the veteran asserted 
that he was in constant pain every day.  If someone had told 
him that he would experience this type of pain, he probably 
would have reconsidered undergoing surgery.  The veteran had 
taken all types of medication for the pain, but nothing 
seemed to work.  When he went to doctors at VA or Fort 
Gordon, they looked at him in disbelief or told him that he 
should not be having those pains because the scar had healed 
completely.  The veteran was getting tired of hearing the 
same thing or being put on medication that did not work.  
According to the veteran, this pain had ruined his military 
career, and it was about to ruin his postal service career.  
The pain was described as being sometimes sharp and sometimes 
dull and throbbing, and the veteran asserted that he should 
have been assigned at least a 50 percent rating for this 
pain.  The loss of his military career should have indicated 
to the doctors that something was seriously wrong.  The 
veteran believed that if he had been discharged in 1987 as 
recommended by his doctors, he would not have been having all 
of these medical problems.  

By a September 1991 rating action, the RO, in pertinent part, 
confirmed the 20 percent rating for the veteran's condition.

In July 1992, the Board remanded the veteran's claim for 
additional development.

In September 1992, additional records from the Augusta VAMC 
were associated with the claims file.  These records reflect 
that in September 1990, the veteran reported, in part, pain 
in his left chest.  This had been going on for a long time.  
The notes of this examination are very difficult to read, but 
appear to indicate that the veteran's incision was noted but 
was otherwise normal.  Nothing acute was noted on a chest X-
ray taken in March 1991.  In April 1991, the veteran sought 
treatment for pain in the right lateral chest wall as well as 
a burning sensation in the abdominal area.  Upon examination, 
it was noted that the veteran's incision was not tender but 
palpation to the ribs underlying the incision was very tender 
and reproduced the pain.  The veteran was referred to the 
pain clinic for consideration of intercostal blocks.  In June 
1991, the veteran sought outpatient treatment for pain at the 
surgical site.  Upon examination, pain was noted to be 
localized over the area of the surgical scar.  The veteran 
was alert and in no acute distress.  The chest had a long 
scar with some keloid formation on the anterior portion.  The 
veteran was given cream and told that if it the condition did 
not improve, he should consider referral to a dermatologist. 

Subsequently in September 1992, additional records from the 
Eisenhower Army Medical Center were associated with the 
claims file.  These records, in pertinent part, are 
duplicative of those summarized above. 

The veteran was examined for VA purposes in September 1992.  
It was noted that since his surgery, the veteran developed a 
burning sensation in the right chest wall in the region of 
his surgical scar.  This pain was described by the veteran as 
being severe and disabling.  He stated that he had a low-
grade burning sensation with attacks of acute and sharp pain 
which was easily triggered by weather changes.  The pain was 
located below the right arm and extended to the small of the 
veteran's back.  He apparently had tried several nerve 
blocks, several medications and a TENS unit without success. 

Upon examination, the veteran was alert and fully oriented.  
Examination of the cranial nerves was normal.  Muscle power, 
tone and mass were normal with 5/5 strength in all muscle 
groups of all four extremities.  The veteran's deep tendon 
reflexes were 2+ and symmetric.  On examination of his chest 
wall, there was a large surgical scar which extended from 
below the right nipple all the way around his axilla to the 
lower part of the scapula.  The surgical scar appeared well-
healed.  There was no evidence of adhesion to the tissue or 
muscle below it.  The scar was very tender to touch.  The 
veteran experienced a burning pain when the examiners finger 
was run over the scar, and there was also some trigger points 
around the scar.  There was no evidence of a central nervous 
system tumor, nor any involvement of the bladder or bowel.  
Examination of the central nervous system otherwise was 
negative.  

By an October 1992 rating action, the RO confirmed the 20 
percent rating for the veteran's service-connected residuals 
of a tracheal leiomyosarcoma with right chest wall pain.

In November 1993, the Board remanded the veteran's claim for 
additional development.

In May 1994, additional medical records from the Eisenhower 
Army Medical Center were associated with the claims file.  
These records reflect, in pertinent part, that in February 
1993, the veteran was seen in an emergency room setting 
complaining of a two hour history of chest pain.  The veteran 
had taken Pepto-Bismol and Maalox with no relief.  The pain 
was in the center of his left chest, and he also felt 
tingling in his left arm.  The veteran had first felt this 
pain while walking around, then in the car while driving.  He 
had the sensation of a ton of bricks on his chest.  Upon 
examination, the veteran's chest had no pain to palpation.  A 
chest X-ray was apparently negative.  The next day, the 
veteran returned to the emergency room, reporting that while 
he did not have chest pain, he did feel sore.  The 
veteran reported that his sharp, stabbing chest pain had 
resolved from the night before, but he sought further 
treatment for hypertension.  

The veteran underwent a general medical examination for VA 
purposes in August 1994.  The veteran denied any chest pain 
at the time of the examination.  He said that two years 
before, he had experienced central chest pain lasting only a 
few seconds, which was squeezing in quality and was not 
accompanied by either shortness of breath or diaphoresis.  
The veteran said that he had not had that kind of chest pain 
since.  He did have right-sided superficial chest pain at the 
site of the surgery.  His chest pain was not related to 
exertion.  It was not accompanied by nausea, vomiting or 
diaphoresis.  The veteran walked about a half a mile every 
day without any problems.  The veteran denied any cough, 
sputum, or hemoptysis at the present time.  He denied any 
wheezing, or any medical history of angina, infarction, 
rheumatic heart disease or stroke.  

Upon examination, the chest was symmetrical and expanded; 
however, there was slight chest wall tenderness over the site 
of previous surgery in the right chest and no superficial 
dilated veins were present.  The chest was clear to 
auscultation and no added sounds were present.  No wheezing 
was audible.  Both sides of the chest were equally resonant 
to percussion.  The abdomen was soft, obese and nontender.  
No edema was present in the extremities.  

The veteran also underwent a neurological examination for VA 
purposes in August 1994.  The veteran reported, in pertinent 
part, a history of burning-type sensation pain in his elbows 
and primarily his wrists.  He stated that he had swelling of 
these joint areas and complained of numbness with a burning-
type sensation along the lateral outer aspects of his left 
and right forearms.  The veteran also complained of weakness 
in his wrists, and he was wearing bilateral wrist splints at 
the time of the examination.  The veteran reported that X-
rays in the past showed that he had, in part, degenerative 
joint disease of the wrists.  The veteran stated that all 
these joint complaints and episodes of numbness and weakness 
started in 1992.  

Upon examination, the veteran appeared well-developed, well-
nourished and in no acute distress.  Examination of the 
extremities revealed there to be no evidence of clubbing, 
cyanosis or edema.  There was no pain on the palpation of the 
shoulder joint.  There was full range of motion in both 
shoulders.  There was no pain on palpation of the elbow.  
There was some pain subjectively on palpation of both wrists.  
There was no evidence of synovitis of the hand.  The veteran 
did have full range of motion on flexion and extension of the 
elbow.  He also had full range of motion in the wrists, but 
complained of pain with range of motion exercising.  He had 
plus/minus evidence of possible bilateral thenar atrophy, but 
there was no evidence of hypothenar atrophy at the time of 
the examination.  Neurologically, cranial nerves II-XII were 
grossly intact.  Deep tendon reflexes were 2/4 bilaterally of 
biceps and triceps.  There was no evidence of clonus.  
Strength was 5/5 in all muscle groups tested.  There was some 
lack of effort on the veteran's ability to respond to this.  
There was maybe some minimal weakness on grasping of the 
hands; otherwise, there was no motor deficit appreciated in 
any other muscle groups.  Sensation was tested for sharp 
versus dull in the biceps and triceps as well as the forearm 
regions, and there was no deficit appreciated on sharp versus 
dull in any region of the arms or of the lower extremities.  
Cerebellar testing was intact as was finger-to-nose testing, 
and there was no evidence of dysdiadochokinesia.  

By a March 1995 rating decision, the RO, in pertinent part, 
confirmed the 20 percent rating for post-operative tracheal 
leiomyosarcoma with right chest wall pain.  

In December 1995, the Board remanded the veteran's claim for 
additional development.

In April 1996, the RO forwarded requests to various private 
health care providers for treatment records pertaining to the 
veteran.

Subsequently in April 1996, additional records from the 
Eisenhower Army Medical Center were associated with the 
claims file.  These records include, in pertinent part, a 
chest X-ray report dated in February 1993.  This report 
demonstrated evidence of prior fracture of the left thoracic 
wall.  The radiologist noted that correlation with rib detail 
views would have been helpful in better demonstrating the 
bony anatomy of the thoracic wall.  The chest examination was 
otherwise essentially normal.  

In June 1996, the RO was notified in writing that the 
veteran's VAMC records were in storage FRC (MA).  

In March 1997, the Eisenhower Army Medical Center advised the 
RO that it had no more records pertaining to the veteran.  

In May 1997, the veteran underwent another examination for VA 
purposes.  It was noted, in pertinent part, that the veteran 
had sharp, exacerbating pains radiating to the right chest 
area.  The pain would last as long as two to three minutes 
and as little as just seconds.  These were sharp and 
lancinating pains, and usually occurred in the back and along 
the scapular area above the region of the surgical scar 
itself.  The pain was not persistent, but intermittent.  The 
veteran could have episodes that occurred on the average of 
three to four times per week typically.  The pain was greatly 
debilitating at that time.  For a maximum of four minutes, he 
would be debilitated; the pain was severe but not radiating 
beyond the mentioned truncal location.  There were areas of 
numbness involving the right chest wall as well, particularly 
on the back along the scapular region.  There was also an 
area of numbness in the area of the axilla around the 
scapular region.  The anterior chest wall itself seemed to 
generally intact, especially along the scar itself.  Other 
than the numbness previously mentioned, there were no other 
disabilities reported by the veteran regarding this 
associated problem. 

Upon examination, sternocleidomastoid was within normal 
limits.  Motor was 5/5 in the upper and lower extremities.  
Tone and power were appropriate for the veteran's age.  Light 
touch, pinprick, vibratory sense were within normal limits 
except for blunting involving the right axilla and scapular 
region in the area of the long thoracic nerve.  Right below 
that region, the veteran had normal sensation below the scar.  
The scar started from the nipple back to the scapular 
approximately 15 inches in length total with significant 
keloidations underneath the pectoral muscle on the right.  
Light touch and pinprick were all diminished in the area of 
the scar.  The area also extended superiorily to just below 
the shoulder anteriorly just behind the mid axillary line.  
Deep tendon reflexes of the biceps and triceps were 2+ and 
symmetrical.  There was no pronator drift in the upper or 
lower extremities. 

It was noted, in pertinent part, that the veteran had 
reported intermittent, sharp pain which he considered to be 
debilitating.  However, the VA examiner concluded that the 
examination itself only revealed some numbness superior to 
the scar, predominantly in the back and up to the mid 
axillary line.  No other obvious disabilities or deformities 
were demonstrated. 

In a July 1997 typewritten statement to the Board, the 
veteran asserted that he was really having a lot of pain 
[and] distress.  The veteran reported that because of this 
pain and distress, he had worked three jobs in the prior 
three years.  He attached a copy of his latest letter of 
resignation just to let you know that Im not lying about 
anything Ive told you about my pain [and] suffering  

In September 1997, the Board remanded the veteran's claim 
again, in part so that the RO could determine the identity of 
the above referenced FRC (MA) and seek any pertinent 
records relating to the veteran from this source.  

In February 1998, the Augusta VAMC advised the RO that the 
veteran's records were pulled from storage (to which 
apparently FRC (MA) was referring).  It was further noted 
that there was no patient care activity recorded from January 
1993 to February 1998, other than the examination in August 
1994.  

In a May 1998 supplemental statement of the case, the RO 
confirmed the 20 percent rating for post-operative residuals, 
tracheal leiomyosarcoma with right chest wall pain.  

II.  Analysis

A.  Well-grounded Claim

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has stated a 
well-grounded claim.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Here, the VA has accorded the veteran several VA examinations 
as well as requested that he provide evidence of treatment 
for his disability.  The VA has fulfilled its duty to assist.



B.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
See Schafrath.  Moreover, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and of 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120 (1998).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  If the injury is not 
characterized by organic changes, then the maximum rating 
would be moderate incomplete paralysis of the affected part.  
38 C.F.R. § 4.123 (1998).

The regulations further set forth that 

[t]he term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
pictured for complete paralysis given 
with each nerve, whether due to varied 
level of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124(a) (1998).

The veterans service-connected post-operative tracheal 
leiomyosarcoma with right chest wall pain is currently 
evaluated as 20 percent disabling under Diagnostic Code 8719, 
neuralgia, in conjunction with Diagnostic Code 8519, 
paralysis of the long thoracic nerve.  Diagnostic Code 8719 
provides the following schedule for neuralgia of the long 
thoracic nerve: 

Complete; inability to raise arm above 
shoulder 
    	level, winged scapula 
			deformity   			30 percent 
(major).
Incomplete:
    	Severe                       	20 
percent (major).
    	Moderate                  	10 
percent (major).
    	Mild                            	  
0 percent (either).   

38 C.F.R. § 4.124a, Diagnostic Codes 8519, 8719 (1998).  

Diagnostic Code 8719 further notes that (c)ombined nerve 
injuries should be rated by reference to the major 
involvement, or if sufficient in extent, consider radicular 
group ratings.  

The medical evidence in the present case does not reflect 
that the veteran is unable to raise his arm above shoulder 
level, or that he has winged scapula deformity.  During 
the neurological examination for VA purposes in August 1994, 
full range of motion was noted in both shoulders, and there 
was no pain on palpation of the elbow (which also was noted 
to have full range of motion on flexion and extension). 

Indeed, during the most recent examination for VA purposes in 
May 1997, the veteran's upper extremities revealed 5/5 motor 
strength, and tone and power which were appropriate for the 
veteran's age.  There was no indication made by the examiner 
that the veteran had difficulty moving his arm or that there 
was distortion of the veteran's scapula.  In sum, the medical 
evidence in this case indicates that the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 8519-8719.  Moreover, the range of motion manifested by 
the veteran during his examinations and the lack of any 
scapular deformity indicate that consideration of the 
radicular group ratings would be inappropriate. 


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of post-operative tracheal leiomyosarcoma with right chest 
wall pain is denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals
	(Continued on Next Page)
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
